[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT                      FILED
                   ________________________          U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                            July 12, 2007
                          No. 06-16281                  THOMAS K. KAHN
                      Non-Argument Calendar                 CLERK
                    ________________________

               D. C. Docket No. 05-01584-CV-T-MSS

KENDYL D. STAROSTA,

                                                        Plaintiff-Appellant,

                               versus

MBNA AMERICA BANK, N.A.,
WACHOVIA CORPORATION,
GEORGE L. KUFFREY,

                                                               Defendants,


NCO PORTFOLIO MANAGEMENT, INC.,
DAVID E. BORACK,
STEVEN M. CANTER,


                                                     Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                  _________________________
                          (July 12, 2007)
Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

      Kendyl Starosta sued Wachovia Corporation, NCO Portfolio Management,

George Kuffrey, David Borack, and Steven Canter for alleged violations of the Fair

Debt Collection Practices Act, 15 U.S.C. §§ 1692–92p.1 The defendants filed a

motion to dismiss Starosta’s claims pursuant to Federal Rule of Civil Procedure

12(b)(6), which the district court granted. On appeal Starosta contends that the

district court erred in dismissing her claim, arguing that the court incorrectly

determined that the use of the abbreviation “P.A.” in the name “Law Office of

David Borack, P.A.,” was not a false, deceptive, or misleading representation under

15 U.S.C. § 1692e. According to Starosta, the abbreviation gives the false

impression that Borack’s law office is registered as a professional corporation in

Florida. For the reasons set forth below, we affirm.

                                          I.

      In 1998 Starosta received an unsolicited Wachovia Visa credit card in the

mail. She used the credit card, but did not pay her bill. In 2003 NCOP, a debt

purchasing company, acquired the rights to Starosta’s delinquent account. Acting



      1
        MBNA America was originally named as a defendant, but Starosta voluntarily
dismissed MBNA. Wachovia was not named as a defendant in Starosta’s second amended
complaint.

                                           2
through its business affiliate, NCO Financial Systems, Inc., NCOP attempted to

collect the balance on Starosta’s delinquent account and advised Starosta that her

debt was being considered for referral to a debt collector. In July 2004, NCOP

brought an arbitration claim against Starosta and obtained a $3,016 award.

Starosta did not pay the arbitration award.

       In January 2005 NCOP hired the Law Office of David Borack, P.A., to file a

claim against Starosta to enforce the arbitration award. Soon thereafter Starosta

reached a settlement with NCOP, agreeing to pay $1,351.56 to satisfy her debt.

Starosta did not pay that amount either. As a result NCOP instructed Borack’s law

office to file an enforcement action in Florida state court.

       On August 26, 2005, Starosta initiated this lawsuit, alleging violations of the

FDCPA, 15 U.S.C. §§ 1692–92p, and the Florida Consumer Collection Practices

Act, Fla. Stat. § 559.55 et seq.2 The defendants filed a Rule 12(b)(6) motion to

dismiss, alleging that Starosta had failed to state a claim. On August 18, 2006, the

court granted the motion without prejudice, which allowed Starosta to file an

amended complaint. She did so, and the defendants again moved to dismiss under

Rule 12(b)(6) for failure to state a claim. The court granted that motion, but this

time it dismissed Starosta’s complaint with prejudice. She then filed this appeal.


       2
       Because it dismissed Starosta’s federal claim, the district court declined to exercise
supplemental jurisdiction over her state law claim.

                                                3
                                          II.

      We review de novo a district court’s decision to grant a motion to dismiss

under Rule 12(b)(6), “accepting the allegations in the complaint as true and

construing them in the light most favorable to the nonmoving party.” Manuel v.

Convergys Corp., 430 F.3d 1132, 1139 (11th Cir. 2005). Section 1692e of 15

U.S.C. provides that “[a] debt collector may not use any false, deceptive, or

misleading representation in connection with the collection of any debt.” That

section is divided into sixteen subsections, which provide a non-exhaustive list of

prohibited debt collection practices. Starosta’s main contention is that the

Borack’s law office violated 15 U.S.C. § 1692e(10), (14). Section 1692e(10)

prohibits “[t]he use of any false representation or deceptive means to collect or

attempt to collect any debt or to obtain information concerning a consumer.”

Likewise, § 1692e(14) prohibits “[t]he use of any business, company, or

organization name other than the true name of the debt collector’s business,

company, or organization.”

      Starosta’s appeal centers on the letters “P.A.” in the name of defendant

Borack’s law office, the “Law Office of David Borack, P.A.” According to

Starosta, only entities that are registered as professional service corporations under

Fla. Stat. §§ 621.03–.12 are permitted to use the abbreviation “P.A.” in connection



                                           4
with their name. Since Borack’s office is not organized as a professional service

corporation, Starosta argues that the use of that abbreviation not only violates

Florida’s fictitious name registration statute, Fla. Stat. § 865.09(14), and Rule 4-

7.10 of the Florida Rules of Professional Conduct, but she also contends that using

the abbreviation violates 15 U.S.C. § 1692e(10), (14). Starosta likewise argues

that NCOP is vicariously liable for Borack’s violation, because Borack was

NCOP’s agent in the debt collection action.

      Initially, we note that the relevant portion of Florida’s fictitious names

statute, Fla. Stat. § 865.09(14), prohibits the use of the words “corporation” or

“incorporated” or the abbreviations “Corp.” or “Inc.” unless “the business for

which the name is registered is incorporated or has obtained a certificate of

authority to transact business in this state pursuant to chapter 607 or chapter 617.”

It says nothing about the use of the abbreviation “P.A.” Similarly, except for a few

exceptions not relevant to this case, Fla. Stat. § 621.12 requires any professional

service entity that either incorporates or organizes itself as a limited liability

company in Florida to include the phrase “professional association” or the

abbreviation “P.A.” in its name. The statute does not address the use of the

abbreviation “P.A.” by an entity other than an L.L.C. or a corporation. As for Rule

4-7.10 of the Florida Rules of Professional Conduct, it allows a law firm to use a



                                            5
trade or fictitious name so long as that name does not deceive or mislead.

      In any event, the issue in this appeal is not whether Borack is in compliance

with Florida state law, the issue is whether Borack’s law office made a false or

misleading communication in violation of the FDCPA. And there is nothing in the

record indicating that it did. The name of Borack’s law office, the “Law Office of

David E. Borack, P.A.” is the name by which Borack holds himself out to the

public, and it is also the name by which the firm has been registered with the state

of Florida since 2001, in accordance with Florida’s fictitious names registration

statute, Fla. Stat. § 865.09. Furthermore, it is the name that has appeared on the

firm’s letterhead and other correspondence with Starosta’s attorney. Most

importantly, there is no indication that the letters “P.A.” misled, confused, or

deceived Starosta or her attorney. See Lewis v. ACB Bus. Servs., Inc., 135 F.3d

389, 400–01 (6th Cir. 1998) (concluding that debt collector’s use of a synonym did

not violate § 1692e(10) because such conduct did not “misrepresent the amount of

a debt, the consequences of its non-payment, nor the rights of the contacted

debtor”).

       AFFIRMED.




                                           6